Pentz, P. J.,
The above petition to strike off an order of support and to cancel arrearages, is filed by defendant who, because of his sentence to the Western Penitentiary, beginning as of December 24, 1958, and to continue for a period of two and one half years thereafter, of course makes it impossible for defendant to earn any salary or income for services performed.
*315In addition, the wife, whose support was included in the order made December 6, 1958, obtained a divorce on March 9, 1960, which, of course, would terminate that portion of the order for her support.
There are, however, two children, for whose support defendant is still responsible. Due to defendant being in prison since December 24, 1958, he has been unable to earn any money for services performed and labor, from which he would be able to pay the support for the children.
Defendant has remaining certain assets, consisting of an equity in a dwelling house and property situate in Lawrence Township and an equity in an automobile. The automobile was disposed of and proceeds therefrom applied to the support of the wife and children. Attachment was issued to obtain the rents derived from the dwelling house, for the support of the two children.
The support order as made, granted the sum of $250 per month for the wife and two children. That amount will necessarily be reduced and the arrearages accumulating will have to be discharged, with exception of what might be obtained from the proceeds of the rent of the dwelling house aforesaid. Any sums over and above that, in arrears, will necessarily be rescinded, unless it appears defendant has other assets undisclosed.
The rescission of the support order is refused; and complete and definite rescission of any arrearages are refused, pending discovery of any assets belonging to defendant which may be discovered and made available for the support of the two children.

Order

Now, June 21, 1960, support order, heretofore made on December 6, 1958, is reduced to the sum of $75 per month for the support of the two children.
*316Rescission of arrearages in any other amounts is held in abeyance until definite proof that there are no assets available for payment of such support order.
Exception noted.